                                                                          JS-6
 1
 2                                                                        6/21/2019
 3                                                                         CW
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

10 LISA DEL REAL SCHREIHART,                 No. 8:18-cv-01334-SK
11
            Plaintiff,                       JUDGMENT OF REMAND
12
13                 v.

14 ANDREW SAUL, Commissioner of
                  1
15 Social Security ,
16              Defendant.
17         The Court having approved the parties’ Stipulation to Voluntary Remand
18 Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
19 (“Stipulation to Remand”) lodged concurrently with the Judgment of Remand, IT IS
20 HEREBY ORDERED, ADJUDGED AND DECREED that the above captioned
21 action is remanded to the Commissioner of Social Security for further proceedings
22 consistent with the terms of the Stipulation to Remand.
23
24 DATED: June 21, 2019
                                           Steve Kim, U.S. Magistrate Judge
25
26         1
           Andrew Saul is now the Commissioner of Social Security and is automatically
27 substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the
   Social Security Act, 42 USC 405(g)(action survives regardless of any change in the
28 person occupying the office of Commissioner of Social Security).
